COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-13-00175-CV


Richard Brumfield                          §    From the 348th District Court

                                           §    of Tarrant County (348-258173-12)
v.
                                           §    May 29, 2014

Texas Department of Transportation         §    Opinion by Justice Meier

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed.

      It is further ordered that appellant Richard Brumfield shall pay all costs of

this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Bill Meier
                                          Justice Bill Meier